DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9, and 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Recitation “relatively low wheel rate” in claims 7-9, and 28-30 render the claims indefinite for being unclear because it is not known what amount of wheel rate refers to “relatively low” in order to define the metes and bounds of the invention as claimed.
Recitation “relatively high preload” in claims 8, and 29 render the claims indefinite for being unclear because it is not known what amount of preload refers to “relatively high” in order to define the metes and bounds of the invention as claimed.
Recitation “relatively low motion ratio” in claims 9 and 30 render the claims indefinite for being unclear because it is not known what amount of motion ratio refers to “relatively low” in order to define the metes and bounds of the invention as claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heyring (U.S. 5,601,306).
Regarding claims 1-6, 12, and 14, Heyring discloses a suspension system for an off-road vehicle, the suspension system comprising: a hydraulic wheel cylinder (1) for communicating forces on a wheel to a spring cylinder (18); a piston (50a) comprising the spring cylinder (18) for communicating the forces/mechanical communication to a spring (56a); and a spring stop (52b) for fixating the spring (56a) with respect to the spring cylinder (18), wherein the hydraulic wheel cylinder (1) is coupled between a suspension component (9) and a chassis (13) of the vehicle such that forces on the wheel due to driving the vehicle over terrain are communicated to the spring by way of the hydraulic hose (14) and the spring cylinder (18), wherein a hydraulic hose (14) establishes fluid communication between the hydraulic wheel cylinder (1) and the spring cylinder (18), whereby forces are communicated between the wheel and the spring (56a), wherein the hydraulic hose (14) is configured to conduct a suitable hydraulic fluid between the hydraulic wheel cylinder (1) and the spring cylinder (18), wherein the hydraulic hose (14) may include any length suitable for routing fluid communication between the hydraulic wheel cylinder (1) and the spring cylinder (18), wherein the spring 
Regarding claims 7-9, as best understood by the examiner, Heyring discloses the suspension is configured to exhibit a wheel rate to provide a low variability of the wheel force as the suspension is compressed, wherein the suspension is configured to have a relatively high preload (measurement of how much the wheel hydraulic cylinder 1 is compressed), such that the suspension enables the usage of a relatively low wheel rate, wherein the suspension is configured to have a relatively low motion ratio, such that the suspension enables the usage of a relatively low wheel rate (it is inherently that Heyring discloses the wheel rate, because the wheel rate is basically the spring rate multiplied by the motion ratio squared, in this case the hydraulic cylinder (1) provides the spring rate and the wheel motion ration is define by the is define by the suspension arm length over the wheel length as disclosed by Heyring).
Claims 23-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryan (U.S. 8,167,318).
Regarding claims 23-27, Ryan et al discloses method for a hydraulic suspension system for an off-road vehicle, the method comprising: coupling a hydraulic wheel cylinder (12) between a suspension component and a chassis (see abstract) of the vehicle; establishing fluid communication between a spring cylinder (37) and the hydraulic wheel cylinder (12); providing a spring (34) for applying a spring force to the hydraulic wheel cylinder (12); contacting a piston (see col. 11, line 60) comprising the spring cylinder (37) with the spring (34); and fixating the spring (34) with respect to the chassis by way of a spring stop (36, see col. 12, lines 40-50), wherein establishing fluid 
Regarding claims 28-30, as best understood by the examiner, Ryan et al discloses the suspension is configured to utilize a relatively low wheel rate, such that the suspension provides a low variability of wheel force as the suspension is compressed, wherein the suspension is configured to utilize a relatively high preload to the spring, such that the suspension enables the usage of a relatively low wheel rate, wherein the suspension is configured to utilize a relatively low motion ratio, such that the suspension enables the usage of a relatively low wheel rate (it is inherently that Ryan discloses the wheel rate, because the wheel rate is basically the spring rate multiplied by the motion ratio squared, in this case the hydraulic cylinder provides the spring rate and the wheel motion ration is define by the is define by the suspension arm length over the wheel length as disclosed by Ryan). 
Claims 1-9, 11, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryan (U.S. 8,167,318).
Regarding claims 1-6, 12, and 14, Ryan discloses a suspension system for an off-road vehicle, the suspension system comprising: a hydraulic wheel cylinder (12) for communicating forces on a wheel to a spring cylinder (37); a piston (see col. 11, line 60) comprising the spring cylinder (37) for communicating the forces/mechanical communication to a spring (34); and a spring stop (36) for fixating the spring (34) with respect to the spring cylinder (37), wherein the hydraulic wheel cylinder (12) is coupled between a suspension component and a chassis (see abstract) of the vehicle such that forces on the wheel due to driving the vehicle over terrain are communicated to the spring by way of the hydraulic hose (13) and the spring cylinder (37), wherein a hydraulic hose (13) establishes fluid communication between the hydraulic wheel cylinder (12) and the spring cylinder (37), whereby forces are communicated between the wheel and the spring (34), wherein the hydraulic hose (13) is configured to conduct a suitable hydraulic fluid between the hydraulic wheel cylinder (12) and the spring cylinder (37), wherein the hydraulic hose (13) may include any length suitable for routing fluid communication between the hydraulic wheel cylinder (12) and the spring cylinder (37), wherein the spring (38) comprises a linear spring that is configured to exhibit a spring force that increases linearly as the spring (34) is compressed; wherein the spring (34) comprises a compound spring that includes one or more springs (34, 35) having different spring configurations, wherein the spring stop (36) comprises any reinforced surface of a chassis of the vehicle that remains fixed with respect to the spring cylinder  (see col. 12, lines 40-50).
Allowable Subject Matter
Claims 12-13, 15-22, and 31-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677.  The examiner can normally be reached on 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOAN C TO/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        September 30, 2021